Quezada v Topside Sys. Inc. (2014 NY Slip Op 06271)
Quezada v Topside Sys. Inc.
2014 NY Slip Op 06271
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


12993 303247/13

[*1] Natacha L. Quezada, Plaintiff-Appellant,
vTopside Systems Inc., et al., Defendants-Respondents.
Subin Associates, L.L.P., New York (Robert J. Eisen of counsel), for appellant.
Armienti, DeBellis, Guglielmo & Rhoden, LLP, New York (Vanessa M. Corchia of counsel), for respondents.
Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered December 16, 2013, which denied plaintiff's motion for summary judgment on the issue of liability, without prejudice to renewal following discovery, unanimously affirmed, without costs.
No discovery has been conducted, and the parties' affidavits are inconsistent as to how the accident occurred (see generally Licurgo-Cruz v Ahmed, 118 AD3d 420 [1st Dept 2014]; CPLR 3212[c], [f]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK